PER CURIAM:
Daniel Johnson Willis petitions for a writ of mandamus, alleging the district court has unduly delayed acting on his motion for leave to file a complaint in the district court. He seeks an order from this court directing the district court to act. Our review of the district court’s docket reveals that the district court denied the motion on May 17, 2013. Accord*289ingly, because the district court has recently decided Willis’s motion, we deny the mandamus petition as moot. We grant leave to proceed in forma pauperis. We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

PETITION DENIED.